Case 1:17-cv-00113-PLM-RSK ECF No. 170 filed 04/15/19 PageID.2388 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN


                                       MINUTES

CASE CAPTION: City of Grand Rapids v. Grand Rapids Police Command Officers Assoc, et al

Case Number: 1:17-cv-113

Date: April 15, 2019

Time: 8:57 a.m. – 10:28 a.m.
      10:52 a.m. – 12:11 p.m.
      2:14 p.m. – 3:15 p.m.

Place: Kalamazoo

Judge: Paul L. Maloney

APPEARANCES

       Plaintiff/Counter-Defendant: Scott E. Dwyer and Benjamin C. Dilley

       Defendant Grand Rapids Police Command Officers Association: Andrew J. Gordon
       Defendant/Counter-Claimant Matthew Janiskee: Andrew J. Rodenhouse and Charles C.
       Newberg

PROCEEDINGS

Nature of Hearing:      Bench Trial – Day 1: opening statements by all parties; Plaintiff’s
presentation of evidence

WITNESSES:
Daniel Savage, David Schnurstein, David Kiddle, Patrick Merrill, Peter McWaters, Paul Klimas

EXHIBITS:

 Description                                                                    Admitted
 Joint Exhibits: 1 through 49                                                   Yes by stipulation
 De Bene Esse Depositions                                                       Yes by stipulation
 Plaintiff/Counter-Defendant’s Exhibits: 1, 5 (Bates Stamped GR 292, 296), 6,   Yes
 7 (Bates Stamped GR 325-329), 8
 Defendant GRPCOA’s Exhibits: (none)
 Defendant/Counter-Claimant Janiskee’s Exhibits: A, B                           Yes

Court Reporter: Kathleen Thomas                    Case Manager: Amy Redmond
